

113 HR 3688 IH: Ex-Offender Voter Registration Act of 2013
U.S. House of Representatives
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3688IN THE HOUSE OF REPRESENTATIVESDecember 10, 2013Mr. Jeffries (for himself and Ms. Meng) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to direct the Bureau of Prisons to provide certain voting information to Federal prisoners upon their release from prison.1.Short titleThis Act may be cited as the Ex-Offender Voter Registration Act of 2013.2.Provision of voting information to Federal prisonersSection 4042(a)(E) of title 18, United States Code, is amended by inserting after clause (vii) the following:(viii)The laws and regulations governing the right of an individual convicted of a felony who has been released from prison to vote in each of the 50 States, and, for the State in which the prisoner will reside upon release, any voter registration or application forms that the prisoner will need to complete in order to vote..